 Case 2:21-cv-01977-CCC-MF Document 1 Filed 02/05/21 Page 1 of 19 PageID: 1




Jonathan Shub
Kevin Laukaitis*
SHUB LAW FIRM LLC
134 Kings Highway E., 2nd Floor
Haddonfield, NJ 08033
Tel: (856) 772-7200
Fax: (856) 210-9088
jshub@shublawyers.com
klaukaitis@shublawyers.com

Attorneys for Plaintiffs and the Proposed Classes
[Additional Counsel on Signature Page]

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

 MELANIE SHEPARD, CIARA VARGAS,
 TISHA VALDEZ, and GWYNDALINE
 QUARLES,
 individually and on behalf of all others                     CASE NO.:
 similarly situated,
                                                              CLASS ACTION COMPLAINT
                    Plaintiffs,
        v.                                                    JURY TRIAL DEMANDED

 GERBER PRODUCTS COMPANY (d/b/a
 Nestlé Nutrition, Nestlé Infant Nutrition, or
 Nestlé Nutrition North America),

                    Defendant.


                                  CLASS ACTION COMPLAINT

       Plaintiffs   MELANIE        SHEPARD,      CIARA     VARGAS,       TISHA     VALDEZ       and

GWYNDALINE QUARLES, on behalf of themselves and all others similarly situated, by their

undersigned attorneys, against Defendant, GERBER PRODUCTS COMPANY (d/b/a Nestlé

Nutrition, Nestlé Infant Nutrition, or Nestlé Nutrition North America) (hereafter “Gerber”), allege

the following based upon personal knowledge as to themselves and their own action, and, as to all

other matters, allege, upon information and belief and investigation of their counsel, as follows:
    Case 2:21-cv-01977-CCC-MF Document 1 Filed 02/05/21 Page 2 of 19 PageID: 2




                                        INTRODUCTION




1
 The purchased products are: Gerber Toddler Mashed Potatoes & Gravy with Roasted Chicken Meal,
Gerber Toddler Pick-ups Chicken & Carrot Ravioli Meal, Gerber Toddler Spaghetti Rings in Meat Sauce
Meal, Gerber Toddler Spiral Pasta in Turkey, Meat Sauce Meal, Gerber Toddler Pick-ups Chicken &
Carrot Ravioli Meal, Gerber Toddler Spaghetti Rings in Meat Sauce Meal, Gerber Sitter 2nd Foods
Turkey Rice Dinner Plastic Tub, Gerber Sitter 2nd Foods Vegetable Beef Dinner Plastic Tub, Gerber
Toddler Pick-ups Chicken & Carrot Ravioli Meal, Gerber Sitter 2nd Foods Apple Chicken Dinner Plastic
Tub, Gerber Sitter 2nd Foods Vegetable Beef Dinner Plastic Tub, Gerber Toddler Mashed Potatoes &
Gravy with Roasted Chicken Meal, Gerber Toddler Pick-ups Chicken & Carrot Ravioli Meal, Gerber
Toddler Spaghetti Rings in Meat Sauce Meal, Gerber Toddler Spiral Pasta in Turkey Meat Sauce Meal,
and Gerber Sitter 2nd Foods Turkey Rice Dinner Plastic Tub (the “Products”).


                                                 2
Case 2:21-cv-01977-CCC-MF Document 1 Filed 02/05/21 Page 3 of 19 PageID: 3




                              THE PARTIES




                                    3
    Case 2:21-cv-01977-CCC-MF Document 1 Filed 02/05/21 Page 4 of 19 PageID: 4




                                JURISDICTION AND VENUE




                                 FACTUAL ALLEGATIONS




2
 U.S. House of Representatives Subcommittee on Economic and Consumer Policy, Staff Report, “Baby
Foods are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium and Mercury (Feb. 4, 2021).


                                                4
Case 2:21-cv-01977-CCC-MF Document 1 Filed 02/05/21 Page 5 of 19 PageID: 5




                                    5
    Case 2:21-cv-01977-CCC-MF Document 1 Filed 02/05/21 Page 6 of 19 PageID: 6




3
 See https://www.cdc.gov/nceh/lead/prevention/pregnant.htm.
4
 See https://www.epa.gov/ground-water-and-drinking-water/basic-information-about-lead-drinking-
water.


                                                 6
    Case 2:21-cv-01977-CCC-MF Document 1 Filed 02/05/21 Page 7 of 19 PageID: 7




                               CLASS ACTION ALLEGATIONS




5
 G. Schwalfenberg, I. Rodushkinb, S.J. Genuis, “Heavy metal contamination of prenatal vitamins,”
Toxicology Reports 5 at 392 (2018).


                                                  7
Case 2:21-cv-01977-CCC-MF Document 1 Filed 02/05/21 Page 8 of 19 PageID: 8




                                    8
Case 2:21-cv-01977-CCC-MF Document 1 Filed 02/05/21 Page 9 of 19 PageID: 9




                                    9
Case 2:21-cv-01977-CCC-MF Document 1 Filed 02/05/21 Page 10 of 19 PageID: 10




          VIOLATIONS OF CONNECTICUT TRADE PRACTICES ACT,
                     Conn. Gen. Stat. §§ 42-110g, et seq.
                    (On behalf of the Connecticut Class)




                                     10
Case 2:21-cv-01977-CCC-MF Document 1 Filed 02/05/21 Page 11 of 19 PageID: 11




                                 COUNT II

             VIOLATIONS OF ARIZONA CONSUMER FRAUD ACT,
                      Ariz. Rev. Stat. §§ 44-1521, et seq.
                      (On behalf of the Arizona Class)




                                     11
Case 2:21-cv-01977-CCC-MF Document 1 Filed 02/05/21 Page 12 of 19 PageID: 12




                                 COUNT III

        VIOLATIONS OF COLORADO CONSUMER PROTECTION ACT,
                     Colo. Rev. Stat. §§ 6-1-101, et seq.
                     (On behalf of the Colorado Class)




                                     12
Case 2:21-cv-01977-CCC-MF Document 1 Filed 02/05/21 Page 13 of 19 PageID: 13




                                 COUNT IV

    VIOLATIONS OF TEXAS DECEPTIVE TRADE PRACTICES—CONSUMER
                           PROTECTION ACT,
                Tex. Bus. & Com. Code Ann. §§ 17.41, et seq.
                       (On behalf of the Texas Class)




                                     13
Case 2:21-cv-01977-CCC-MF Document 1 Filed 02/05/21 Page 14 of 19 PageID: 14




                                     14
Case 2:21-cv-01977-CCC-MF Document 1 Filed 02/05/21 Page 15 of 19 PageID: 15




                                     15
Case 2:21-cv-01977-CCC-MF Document 1 Filed 02/05/21 Page 16 of 19 PageID: 16




                                     16
Case 2:21-cv-01977-CCC-MF Document 1 Filed 02/05/21 Page 17 of 19 PageID: 17




       WHEREFORE, Plaintiffs, individually and on behalf of the other members of the Classes

proposed in this Complaint, respectfully requests that the Court enter judgment as follows:




                                               17
Case 2:21-cv-01977-CCC-MF Document 1 Filed 02/05/21 Page 18 of 19 PageID: 18




        Plaintiffs demand a trial by jury of all claims in this Complaint so triable. Plaintiffs also

respectfully request leave to amend this Complaint to conform to the evidence, if such amendment

is needed for trial.

 Dated: February 5, 2021                        Respectfully submitted,

                                                /s/ Jonathan Shub
                                                Jonathan Shub
                                                Kevin Laukaitis*
                                                SHUB LAW FIRM LLC
                                                134 Kings Highway E., 2nd Floor
                                                Haddonfield, NJ 08033
                                                Tel: (856) 772-7200
                                                Fax: (856) 210-9088
                                                jshub@shublawyers.com
                                                klaukaitis@shublawyers.com

                                                Gary E. Mason*
                                                Danielle Perry*
                                                MASON LIETZ & KLINGER, LLP
                                                5101 Wisconsin Avenue NW, Suite 305
                                                Washington, DC 20016
                                                Tel: 202-640-1168
                                                Fax: 202-429-2294
                                                gmason@masonllp.com
                                                dlietz@masonllp.com

                                                Gary M. Klinger*
                                                MASON LIETZ & KLINGER, LLP
                                                227 W. Monroe Street, Suite 2100
                                                Chicago, Illinois 60606
                                                Tel: 202-640-1168



                                                18
Case 2:21-cv-01977-CCC-MF Document 1 Filed 02/05/21 Page 19 of 19 PageID: 19




                                    Fax: 202-429-2294
                                    gklinger@masonllp.com

                                    Charles E. Schaffer*
                                    LEVIN, SEDRAN & BERMAN, LLP
                                    510 Walnut Street, Suite 500
                                    Philadelphia, Pennsylvania 191060
                                    Tel: 215-592-1500
                                    Fax: 215-592-4663
                                    cschaffer@lfsblaw.com

                                    *pro hac vice to be filed

                                    Attorneys for the Plaintiffs and the Putative Classes




                                     19
